FILED
                            NOT FOR PUBLICATION                            DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARMANDO ROBERTO AROS,                            No. 12-15339

               Plaintiff - Appellant,            D.C. No. 2:04-cv-00306-SRB

  v.
                                                 MEMORANDUM*
UNKNOWN FANSLER, CO, III; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Arizona state prisoner Armando Roberto Aros appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging denial of

equal protection related to his reclassification and placement in a maximum

security facility. We have jurisdiction under 28 U.S.C. § 1291. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo summary judgment, Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003), and

for an abuse of discretion the district court’s pre-trial rulings, Ahanchian v. Xenon

Picutres, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010); (enlargement of time); Hallett

v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (discovery); Chodos v. West Publ’g

Co., 292 F.3d 992, 1003 (9th Cir. 2002) (leave to amend). We affirm.

      The district court properly granted summary judgment because Aros failed

to raise a genuine dispute of material fact as to whether defendants singled out

Aros for administrative reclassification or whether reclassifying absent a

disciplinary charge based on security concerns was irrational. See Willowbrook v.

Olech, 528 U.S. 562, 564 (2000) (“class of one” equal protection claim requires

arbitrary discrimination); Whitley v. Albers, 475 U.S. 312, 321-22 (1986) (prison

officials are given wide-ranging deference in trying to maintain institutional

security).

      The district court did not abuse its discretion by denying Aros’s motions to

compel because Aros failed to establish that the discovery he sought was relevant

and subject to disclosure despite heightened privacy and security concerns, or that

its denial caused substantial prejudice. See Hallett, 296 F.3d at 751 (decision to

deny discovery will not be disturbed except upon the clearest showing of actual

and substantial prejudice).


                                           2                                     12-15339
      The district court did not abuse its discretion by denying Aros’s motion for

leave to amend his third amended complaint because it was untimely and relied on

information discovered much earlier, and amendment would have been both futile

and prejudicial. See Chodos, 292 F.3d at 1003 (discretion to deny leave to amend

is particularly broad where plaintiff has previously obtained such leave).

      The district court did not abuse its discretion by partially denying Aros’s

repeated requests for extensions of time to oppose summary judgment because

Aros failed to establish good cause for such lengthy extensions or excusable

neglect for filing his opposition more than a month after the twice-extended

deadline. See Ahanchian, 624 F.3d at 1258-60 (discussing factors to consider in

ruling upon a motion to extend under Fed. R. Civ. P. 6(b)).

      Aros’s contention regarding defendants’ alleged retaliation involving his

recent validation as a gang member are unsupported by the record and beyond the

scope of this action, and his contention that the district court should have

conducted an in camera inspection of documents subject to his discovery motions

is unpersuasive.

      AFFIRMED.




                                           3                                   12-15339